IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


A SPECIAL TOUCH,                            : No. 615 MAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
              v.                            :
                                            :
                                            :
DEPARTMENT OF LABOR AND                     :
INDUSTRY, OFFICE OF                         :
UNEMPLOYMENT COMPENSATION                   :
TAX SERVICES,                               :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of March, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner is:


      Should this Court exercise its supervision to provide the controlling
      interpretation of the phrase “customarily engaged in an independent
      business” to define “employment” in the Unemployment Compensation Law
      in order to resolve the inconsistent interpretations of the Commonwealth
      Court as to a definition that is fundamental to the administration of the
      [Unemployment Compensation] program and thus of significant public
      importance?